DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 9/30/22 have been considered as follows.

Double Patenting Rejections of the claims:
	The rejections are maintained since Applicant is postponing any action to overcome the rejections.

35 USC 102/103 Rejections of the claims:
	Applicant appears to argue the phase and the medium are separated from each other, which is moot, since there is no limitations in the claim indicating such the phase and the medium are separated from each other. Examiner notes the medium the dispersion phase is distributed is called the dispersion medium.
	Applicant further argues Varaprasad does not disclose “dispersing” the electrochromic monomer composition into the assembly or onto the conductive surface of the substrates, which is moot since ““dispersing” the electrochromic monomer composition into the assembly or onto the conductive surface of the substrates” is not part of the claim language. 
	Applicant’s argument regarding the suspension/colloid is partially persuasive, however at the very least the glass beads in Varaprasad’s teaching are suspension. Furthermore the monomer in Varaprasad’s teaching is colloid.
	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.
	Applicant is invited to call Examiner to discuss any argument in question.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claim(s) 1-2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10344208. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
(2) Claim(s) 1-2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10698285. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varaprasad (US 20100110523, of record) in view of Gavrilov (US 20060050357, of record).
   

    PNG
    media_image1.png
    418
    233
    media_image1.png
    Greyscale

Regarding claim 1, Varaprasad teaches A method for manufacturing an electrochromic device (Fig. 1, [3,5,14,30,113,131-132,137]) comprising 
at least two electrodes (2,3 in Fig. 1) and a hermetically closed space (space formed by 2,3,5) between the at least two flexible electrodes, at least one of the at least two electrodes being optically transparent, wherein the hermetically closed space between the at least two flexible electrodes is filled with an electrochromic composition (e.g., [30], “electrochromic monomer compositions” which forms 6 in Fig. 6), the method comprising: 
(1) preparing an initial electrochromic composition in the form of an electrochromic dispersion system containing at least one of a suspension and a colloid, wherein a dispersion medium of the electrochromic dispersion system comprises an electrochromic solution comprising a liquid solvent, a cathodic component, an anodic component, a polymerizable low-shrinkage monomer or a monomer mixture, and a polymerization thermal activator ([66], “propylene carbonate” being plasticizer as liquid solvent, [30], “The electrochromic monomer compositions are comprised of anodic electrochromic compounds, cathodic electrochromic compounds, ..., a monomer component and a plasticizer... cross-linking agents,... spacers, ... adhesion promoting agents, coupling agents,... the chosen monomer component may be ... combination of monomer components ...”, [73,103], [106], “glass beads”, e.g., [214], “37 μm glass beads”, [158], “insoluble spacer”, claim 92, [68], “Included among such monomers are oligomers ... that are capable of further polymerization...”), wherein a dispersion phase consists of a dispersible polymer ([68], “Included among such monomers are ... polymers that are capable of further polymerization...), and
(2) filling the hermetically closed space between the at least two electrodes with the initial electrochromic composition ([141], “... composition is dispersed uniformly onto and between the conductive surface of substrates 2, 3”, [105], “...fills a cavity...’”), and 
(3) sealing the hermetically closed space between the at least two flexible electrodes ([105], “...thermoplastic sealing means...”). 

Varaprasad does not teach 
the electrodes are flexible,
monomer or a monomer mixture comprising a cationic ring-openable polymerization monomer, and
the initial electrochromic composition is deaerated to remove the dissolved oxygen of air that were introduced with the dispersible polymer. 

However, in an analogous optics field of endeavor, Gavrilov teaches an initial electrochromic composition is deaerated to remove the dissolved oxygen of air that were introduced with a dispersible polymer (Abstract, “the initial electrochromic compound is deaerated, thereby eliminating dissolved oxygen and air introduced by said finely dispersed polymer, and is used for filling the space between the electrodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have initial electrochromic composition is deaerated to remove the dissolved oxygen of air that were introduced with the dispersible polymer as taught by Gavrilov in the teaching of Varaprasad for the purposes of improving quality.

Varaprasad in view of Gavrilov does not teach 
the electrodes are flexible, and
the monomer or monomer mixture comprising a cationic ring-openable polymerization monomer.

Absent any showing of criticality and/or unpredictability, having the electrodes are flexible would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving the durability of the product.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Varaprasad in view of Gavrilov by having the electrodes are flexible for the purposes of improving the durability of the product.
Further absent any showing of criticality and/or unpredictability, having the monomer or monomer mixture comprising a cationic ring-openable polymerization monomer would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choices.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Varaprasad in view of Gavrilov by having the monomer or monomer mixture comprising a cationic ring-openable polymerization monomer for the purposes of design choices.

Regarding claim 2, Varaprasad further teaches The method of claim 1 wherein, said electrochromic dispersion system contains said colloid (the monomer being colloid).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234